Per Curiam.
It does not appear from the case, that the plain. tiff has even paid his proportional share of the debt, cbarged upon the lot; and, therefore, he has not shown a right to recover from the defendant any proportional part of the money he has paid. Had the plaintiff paid more than his just proportion, he would then, no doubt, have been entitled to have called upon the defendant for contribution of his aliquot share, or such part of it as had been paid; and this, upon a clear principle of equity, which is Sully illustrated in the books, and was well known, and quite familiar, as Lord Coke admits, to the judges and sages of the common law. (Sir William Herbert's Case, 3 Co. 11. b. Fitz. N. B. tit. Writ of Contribution. Bro. Ab. tit. Suite and Contribution, pl. 18. and tit. Contribution, A. pl. 1. Deering v. Earl of Winchelsea, 2 Bos. & Pull. 270.) Upon this case, as it stands, the defendant is entitled to judgment; but, according to the stipulation in the case, judgment of nonsuit is to be entered.
Judgment of nonsuit.